Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 04/21/2021. Claims 1, 14 and 23 have been amended. Claims 9, 20 have been cancelled. Claims 1-8, 10-19 and 21-23 are now pending in this Application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-19 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12, 14-29, and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable Yang et al (U.S. Pub No 2018/0336239 A1), and Brown (U.S. Pub No. 2013/0283296 A1), and further in view of Bhagwan et al (U.S. Pub No. 2015/0324341) and Evanitsky et al (U.S. Pub No. 2011/0154180 A1).
As per claim 1, Yang discloses a method for facilitating real-time collaboration of document mark-up and events correlation utilizing a server comprising an inbound document folder, a cloud document database comprising a plurality of managed documents, an event database comprising a plurality of events, and an event spreadsheet, the method comprising:
receiving an inbound document from a user device; receiving an indication of an associated event of the plurality of events with which the inbound document is associated (par [0026, 0034] receiving data and an indications to modify data in database);
storing the inbound document in the cloud document database, defining a stored inbound document (par [0026] storing data);
adding metadata to the stored inbound document associating the inbound document with the associated event responsive to the indication of the associated event and the extracted information (Par [0026-0027]);
modifying the event spreadsheet responsive to the indication of the associated event (par [0021, 0023] modifying data);
receiving a request to access the stored inbound document from a user device (Par [0025]  accessing database data).
Yang does not explicitly disclose extracting information from the stored inbound document, defining extracted information; transmitting the stored inbound document to a browser application running on the user device.
However, Brown discloses extracting information from the stored inbound document, defining extracted information; transmitting the stored inbound document to a browser application running on the user device (Par [0010, 0019, 0024]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Brown into the teachings of Yang in order to managing and developing an enterprise system (Par [0001]).  

Yang and Brown do not explicitly disclose receiving an annotation to the stored inbound document from the browser application within which the stored inbound document was opened; extracting metadata from the annotation, defining extracted annotation metadata, the extracted annotation metadata comprising a task to be performed and a user to perform the task; and adding the 
However, Bhagwan discloses receiving an annotation to the stored inbound document from the browser application within which the stored inbound document was opened (Par [0012] annotation added to document); 
extracting metadata from the annotation, defining extracted annotation metadata, the extracted annotation metadata (Par [0005, 0033] Extracts annotation); and
 adding the extracted annotation metadata to the stored inbound document; wherein the annotation does not change the file content of the stored inbound document (Par [0013, 0033]).  
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Bhagwan into the teachings of Yang as modified by Brown in order to provide update annotation information (Par [0024]).  
Yang, Brown and Bhagwan do not explicitly disclose annotation metadata comprising a task to be performed and a user to perform the task.
However, Evantsky discloses annotation metadata comprising a task to be performed and a user to perform the task (Par [0029]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Bhagwan into the teachings of Yang as modified by Brown in order to protect documents.  

As per claim 2, Yang discloses the method of claim 1 wherein the metadata comprises an indication whether the stored inbound document is of potential use for the associated event (Par [0026]).
As per claim 3, Yang discloses the method of claim 1 wherein the metadata comprises an indication whether the stored inbound document was used for the associated event (Par [0034]).
As per claim 4, Yang discloses the method of claim 1 wherein the metadata comprises an indication whether the stored inbound document was admitted for the associated event (Par [0034]).
As per claim 5, Yang discloses the method of claim 1 further comprising receiving an indication of a plurality of events with which the stored inbound document is associated, defining a plurality of associated events; wherein the metadata comprises an indication whether the stored inbound document is of potential use for each event of the plurality of associated events (par [0026, 0034]).

As per claim 7, Yang discloses the method of claim 5 wherein the metadata comprises an indication that the stored inbound document was one of admitted and not admitted for an event of the plurality of associated events (Par [0031-0034]).
As per claim 8, Yang discloses the method of claim 1 wherein the extracted information comprises at least one of a document description, a document date, a document number, a bates number, and a security classification (Fig 5).
As per claim 10, Yang discloses the method of claim 1 wherein the server comprises a document metadata database comprising a plurality of document metadata records; wherein each managed document of the plurality of managed documents is linked to a document metadata record of the plurality of document metadata records (par [0036]).
As per claim 11, Yang discloses the method of claim 10 further comprising linking the document metadata record to: a user record stored on a user record database comprised by the server; and at least one of: a case record; an event roster; and an exhibit record (par [0036]).
As per claim 12, Bhagwan discloses the method of claim 1 wherein the server is a cloud server (Par [0036]).
As per claim 14, Yang discloses a server for facilitating real-time collaboration of document mark-up and event correlation comprising a storage medium having stored thereon: an inbound document folder;
document database comprising a plurality of managed documents; an event database comprising a plurality of event records; and an event spreadsheet; a network communication device configured to: receive an inbound document from a user device; and receive an indication of an associated event of the plurality of events with which the inbound document is associated; receive a request to access a managed document (par [0026, 0034] receiving data and an indications to modify data in database); 
a processor operatively coupled to each of the network communication device and the storage medium, the processor configured to: store the inbound document in the cloud document database, defining a stored inbound document (par [0026] storing data);
add metadata to the stored inbound document associating the inbound document with the associated event responsive to the indication of the associated event and the extracted information (par [0026-0027]); and
modify the event spreadsheet responsive to the indication of the associated event (par [0021, 0023] modifying data).
Yang does not explicitly disclose transmit the requested document to the user device to be opened within a browser application; and extract information from the stored inbound document, defining extracted information 

It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Brown into the teachings of Yang in order to managing and developing an enterprise system (Par [0001]).    
Yang and Brown do not explicitly disclose a cloud; receiving an annotation to the stored inbound document from the browser application within which the stored inbound document was opened; extracting metadata from the annotation, defining extracted annotation metadata, the extracted annotation metadata comprising a task to be performed and a user to perform the task; and adding the extracted annotation metadata to the stored inbound document; wherein the annotation does not change the file content of the stored inbound document.  
However, Bhagwan discloses a could (Par [0036]); receiving an annotation to the stored inbound document from the browser application within which the stored inbound document was opened (Par [0012] annotation added to document); 
extracting metadata from the annotation, defining extracted annotation metadata, the extracted annotation metadata (Par [0005, 0033] Extracts annotation); and
 adding the extracted annotation metadata to the stored inbound document; wherein the annotation does not change the file content of the stored inbound document (Par [0013, 0033]).  
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Bhagwan into the teachings of Yang as modified by Brown in order to provide update annotation information (Par [0024]).  
Yang, Brown and Bhagwan do not explicitly disclose annotation metadata comprising a task to be performed and a user to perform the task.
However, Evantsky discloses annotation metadata comprising a task to be performed and a user to perform the task (Par [0029]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Bhagwan into the teachings of Yang as modified by Brown in order to protect documents.  

As per claim 15, Yang discloses the server of claim 14 wherein the metadata comprises an indication whether the stored inbound document is one of potential use for the associated event, was used or not used for the associated event, and was admitted for the associated event (Par [0026]).
As per claim 16, Yang discloses the server of claim 14 wherein the network communication device is further configured to receive an indication of a plurality of events with which the stored inbound document is associated, defining a plurality of associated events; wherein the metadata comprises an indication whether the stored inbound document is of potential use for each event of the plurality of associated events (par [0032]).
As per claim 17, Yang discloses the server of claim 16 wherein the metadata comprises an indication that the stored inbound document was one of used and not used for an event of the plurality of associated events (par [0034]).
As per claim 18, Yang discloses the server of claim 16 wherein the metadata comprises an indication that the stored inbound document was one of admitted and not admitted for an event of the plurality of associated events (Par [0026, 0034]).
As per claim 19, Yang discloses the server of claim 14 wherein the extracted information comprises at least one of a document description, a document date, a document number, a bates number, and a security classification (Par [0026-0027]).
As per claim 21, Yang discloses the server of claim 14 wherein the server comprises a document metadata database comprising a plurality of document metadata records; wherein each managed document of the plurality of managed documents is linked to a document metadata record of the plurality of document metadata records (Par [0036]).

As per claim 23, Yang discloses a method for facilitating real-time collaboration of document mark-up and events correlation utilizing a server comprising an inbound document folder, a cloud document storage comprising a plurality of managed documents, an event database comprising a plurality of events, and an event spreadsheet, the method comprising:
receiving an inbound document from a user device; receiving an indication of an associated event of the plurality of events with which the inbound document is associated (par [0026, 0034] receiving data and an indications to modify data in database);
storing the inbound document in the cloud document database, defining a stored inbound document (par [0026] storing data);
adding metadata to the stored inbound document associating the inbound document with the associated event responsive to the indication of the associated event and the extracted information (Par [0026-0027]);
modifying the event spreadsheet responsive to the indication of the associated event (par [0021, 0023] modifying data);

Yang does not explicitly disclose extracting information from the stored inbound document, defining extracted information; transmitting the stored inbound document to a browser application running on the user device.
However, Brown discloses extracting information from the stored inbound document, defining extracted information; transmitting the stored inbound document to a browser application running on the user device (Par [0010, 0019, 0024]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Brown into the teachings of Yang in order to managing and developing an enterprise system (Par [0001]).  

Yang and Brown do not explicitly disclose receiving an annotation to the stored inbound document from the browser application within which the stored inbound document was opened; extracting metadata from the annotation, defining extracted annotation metadata, the extracted annotation metadata comprising a task to be performed and a user to perform the task; and adding the extracted annotation metadata to the stored inbound document; wherein the annotation does not change the file content of the stored inbound document.  
However, Bhagwan discloses receiving an annotation to the stored inbound document from the browser application within which the stored inbound document was opened (Par [0012] annotation added to document); 
extracting metadata from the annotation, defining extracted annotation metadata, the extracted annotation metadata (Par [0005, 0033] Extracts annotation); and
 adding the extracted annotation metadata to the stored inbound document; wherein the annotation does not change the file content of the stored inbound document (Par [0013, 0033]).  
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Bhagwan into the teachings of Yang as modified by Brown in order to provide update annotation information (Par [0024]).  
Yang, Brown and Bhagwan do not explicitly disclose annotation metadata comprising a task to be performed and a user to perform the task.
However, Evantsky discloses annotation metadata comprising a task to be performed and a user to perform the task (Par [0029]).



Claims 13 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al, Brown et al, Bhagwan and Evantsky et al, and further in view of Rider et al (U.S. Pub No. 2016/0191591).
As per claim 13, Bhagwan discloses the method of claim 1 further comprising: receiving an indication the user has opened the managed document; and receiving an indication an annotation was added to the managed document (Par [0005, 0015]).
Yang, Brown, Bhagwan and Ecantsky do not explicitly disclose wherein the indications are received at the server via REST over HTTP 
However, Rider discloses wherein the indications are received at the server via REST over HTTP (Par [0011]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Rider into the teachings of Yang as modified by Brown and Bhagwan and Evantsky in order to identifying location matching request location (Par [0076]).
As per claim 22, Bhagwan discloses the server of claim 14 wherein the network communication device is further configured to: receive an indication the user has opened the managed document; and receive an indication an annotation was added to the managed document (Par [0005, 0015]).
Yang, Brown, Bhagwan and Ecantsky do not explicitly disclose wherein the indications are received at the server via REST over HTTP 
However, Rider discloses wherein the indications are received at the server via REST over HTTP (Par [0011]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Rider into the teachings of Yang as modified by Brown and Bhagwan and Evantsky in order to identifying location matching request location (Par [0076]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





May 8, 2021
/THU N NGUYEN/Examiner, Art Unit 2154